Citation Nr: 0813048	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-35 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The case was referred for a VHA opinion in September 2007, 
and now again returns to the Board.


FINDING OF FACT

Hypertension first manifested years after the veteran's 
service and is not related to his service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.104 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that fully satisfactory notice was not 
delivered until after the claim was originally adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in March 2005.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  A medical opinion has been rendered in conjunction 
with the claim.  The duties to notify and assist have been 
met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   
However, there is no evidence indicating that the veteran's 
hypertension manifested to a compensable degree within the 
relevant time period.  Thus, the presumption is not for 
application.

Analysis

Medical evidence shows that the veteran has a current 
diagnosis of hypertension.  However, a review of the post-
service evidence does not lead to the conclusion that the 
veteran's hypertension was incurred in service.   

The veteran received an examination at service entry on 
February 1, 1966.  His blood pressure reading was 150/90.  A 
repeat reading was taken on February 2, 1966, which showed 
blood pressure of 134/80.  On February 3, 1966, the veteran's 
blood pressure was 136/84.  The veteran was deemed fit for 
active military service.

The veteran's service medical records are negative for any 
hypertension-related complaints.  On service discharge in 
October 1968, the veteran's blood pressure was 130/90.  No 
repeat blood pressure reading was ordered, and the veteran 
was found qualified for discharge. 

The first post-service blood pressure reading was recorded in 
February 1977, at which point it was 160/102.   The veteran 
was prescribed anti-hypertensive medications, which he 
continues to take.  A review of the post-service evidence 
shows that the veteran's blood pressure has remained slightly 
elevated despite medication.  

In September 2007, the opinion of a Veterans Health 
Administration (VHA) medical expert was sought on the 
question of whether the veteran was hypertensive at service 
entry or discharge.  After reviewing the claims folder, the 
examiner found that the veteran's elevated blood pressure 
reading at entry was most likely due to anxiety, as the blood 
pressure readings taken on following two days were 
"acceptable."  

Although the veteran's blood pressure was 130/90 at 
separation, the expert did not feel that the veteran was 
hypertensive at discharge. There was no diagnosis of 
hypertension, the veteran had not demonstrated any new 
medical problems during his active service, a physical 
examination was normal and a urinalysis showed no end organ 
damage indicative of hypertension.  The specialist pointed 
out that the veteran had gained more than 50 pounds since his 
separation, and that the veteran's weight gain appeared to be 
coincident with his development of hypertension.  In the 
specialist's view, a preponderance of the clinical evidence 
suggested that the veteran was not hypertensive at entry or 
upon discharge from the military.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's hypertension 
had its onset in service.  The veteran had one elevated blood 
pressure reading at entry; however, readings taken on 
consecutive days thereafter were acceptable.  There was no 
evidence of hypertension in service.  Although the veteran's 
blood pressure was slightly elevated at discharge, the VHA 
specialist pointed out that the veteran had exhibited no 
other signs of chronic hypertension such as a urinalysis 
positive for proteinuria, abnormal physical examination, or 
new medical symptoms.  No evidence has been submitted that 
rebuts the specialist's opinion. 

For VA compensation purposes, hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm..  See 38 C.F.R. 
§ 4.104 Note(1) to Diagnostic Code 7101 (2007).  

The veteran was first treated for hypertension in 1977, over 
7 years after his discharge.  There is no medical evidence 
linking the veteran's hypertension to his service.  

The Board has considered the veteran's statements that his 
hypertension is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's hypertension is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


